Citation Nr: 0124097	
Decision Date: 10/04/01    Archive Date: 10/09/01

DOCKET NO.  99-14 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318 (West 1991).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from September 1943 to 
November 1945.  He died in November 1998, and the appellant 
is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Wichita, Kansas.

In her July 1999 Substantive Appeal, the appellant requested 
a VA hearing.  However, her representative contacted the RO 
in August 1999 and withdrew this request.  Although the issue 
of entitlement to Dependency and Indemnity Compensation under 
38 U.S.C.A. § 1318 was not listed on the VA Form 8, 
Cerification of Appeal, it is clear from the notice of 
disagreement, the statement of the case, and the substantive 
appeal that that matter is also in appellate status.

As indicated, the appellant's appeal includes the issue of 
entitlement to DIC under 38 U.S.C.A. § 1318 (West 1991), 
although the veteran was not rated as totally disabling for 
the statutory period.  The Board has imposed a temporary stay 
on the adjudication of section 1318 claims in accordance with 
the instructions of the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) in National 
Organization of Veterans' Advocates, Inc. v. Secretary of 
Veterans Affairs, Nos. 00-7095, -7096, -7098 (Fed. Cir. Aug. 
16, 2001).  In that decision, the Federal Circuit directed 
the VA to conduct expedited rulemaking which will either 
explain why certain regulations, notably 38 C.F.R. §§ 3.22 
and 20.1106 (2001), are inconsistent on the "hypothetical 
entitlement" issue or revise the regulations so that they 
are consistent.  The temporary stay on the adjudication of 
certain section 1318 claims, including the claim in this 
case, will remain in effect pending the completion of the 
directed rulemaking.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran died on November [redacted], 1998; his death 
certificate lists respiratory failure, due to or as a 
consequence of pneumonia, as the immediate cause of his 
death.

3.  At the time of death, service connection was in effect 
for shrapnel wounds of the left neck (with left shoulder and 
cervical spine limitation of motion and left arm neuropathy), 
Muscle Group XIV, the right submental region, the left thigh, 
and the left face and elbow.   Disability ratings assigned 
were 60 percent, 30 percent, 10 percent, 10 percent, and 0 
percent, respectively; the combined schedular rating was 80 
percent.

4.  The evidence of record does not demonstrate a causal 
relationship between the cause of the veteran's death and 
either service or his service-connected shrapnel wounds.  


CONCLUSION OF LAW

The cause of the veteran's death was not incurred as a result 
of service or a service-connected disability.  38 U.S.C.A. 
§§ 1110, 1131, 1310, 5103, 5103A, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.303, 3.310, 3.312 (2001); 66 Fed. Reg. 
45630-45632 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board observes that the VA has a 
duty to assist in the development of facts pertinent to the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death.  The statute pertaining to 
the VA's duty to assist a claimant was recently revised.  On 
November 9, 2000, the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 1991 
& Supp. 2001), went into effect.  See also 66 Fed. Reg. 
45630-45632 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159).  Where laws or regulations change after a 
claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provides otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise, and the Secretary has done 
so.  See generally Karnas v. Derwinski, 1 Vet. App. 308 
(1991). 

In accordance with the revised statute, the VA has a duty to 
notify the appellant of the evidence needed to substantiate 
her claim.  The VA also has a duty to assist the appellant in 
obtaining such evidence, including obtaining private records, 
if a reasonable possibility exists that such assistance would 
aid in substantiating the claim.  In the case of a claim for 
compensation benefits, the duty to assist further includes 
obtaining the veteran's service medical records and other 
records pertaining to service; records of relevant treatment 
at VA facilities, or provided at the expense of the VA; and 
any other relevant records held by any federal department or 
agency identified by the veteran.  If the VA is unable to 
obtain such records, the VA must notify the claimant of the 
identity of the records that were not obtained, explain the 
efforts to obtain the records, and describe any further 
action to be taken to obtain the records.  Also, in the case 
of a claim for disability compensation, the duty to assist 
includes providing a medical examination or obtaining a 
medical opinion if such an examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. §§ 
5103 and 5103A (West 1991 & Supp. 2001).  These provisions 
apply to all claims filed on or after the date of enactment 
of the statute, or filed before the date of enactment and not 
yet final as of that date.  See Holliday v. Principi, 14 Vet. 
App. 282-83 (2001).
 
After reviewing the claims file, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new laws and regulations.  In 
regard to the appellant's claim, there is no indication of 
additional medical evidence, such as outpatient treatment 
records, that have not been obtained by the RO to date, and 
an opinion regarding the medical cause of the veteran's death 
has been provided by a VA doctor who had an opportunity to 
review the claims file.  The Board also finds that, in its 
May 1999 Statement of the Case, the RO duly informed the 
appellant of the type of evidence needed to support her 
claim.

Given that the actions by the RO reflect fundamental 
compliance with the newly enacted version of 38 U.S.C.A. 
§ 5103, the Board finds that the appellant's appeal will not 
be adversely affected merely because the RO has apparently 
not considered her claim under the new provisions.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran are 
to be avoided).  The Board therefore finds that disposition 
of this claim at the present time is appropriate.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991 & Supp. 2001); 38 C.F.R. § 3.303 (2001).  Service 
connection may also be granted for a disability which is 
proximately due to, or the result of, a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2001).

Additionally, service connection may be granted for the cause 
of a veteran's death if a disorder incurred in or aggravated 
by service either caused or contributed substantially or 
materially to the cause of death.  For a service-connected 
disability to be the cause of death, it must singly or with 
some other condition be the immediate or underlying cause, or 
be etiologically related.  For a service-connected disability 
to constitute a contributory cause, it is not sufficient to 
show that it casually shared in producing death; rather, it 
must be shown that there was a causal connection.  38 
U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 (2001). 

In this case, the veteran died on November [redacted], 1998.  His 
death certificate lists respiratory failure, due to or as a 
consequence of pneumonia, as the immediate cause of his 
death.  An autopsy was performed, and the report of that 
autopsy is discussed below.

At the time of the veteran's death, service connection was in 
effect for shrapnel wounds of the left neck (with left 
shoulder and cervical spine limitation of motion and left arm 
neuropathy), Muscle Group XIV, the right submental region, 
the left thigh, and the left face and elbow.  It is the 
appellant's contention, as indicated in her April 1999 Notice 
of Disagreement, that attempts to remove shrapnel from the 
veteran's neck several years prior to his death might have 
caused bleeding that led to his death.

The Board has reviewed the evidence of record and observes 
that the veteran was treated for acute nasopharyngitis in 
November 1943, during service, but was not otherwise treated 
for any respiratory problems in service.  The first post-
service evidence of record of respiratory problems is a 
private medical statement from August 1961, which indicates a 
possible sinus infection.  The report of an April 1986 VA 
examination contains a diagnosis of vasomotor rhinitis.  
Records from Shawnee Mission Medical Center in Shawnee 
Mission, Kansas, dated in October 1994, indicate the 
diagnosis of severe chronic obstructive pulmonary disease.  
Private medical records, dated from November 1995 to October 
1998, indicate treatment for left neck pain and eventual 
trouble swallowing.  

In October 1998, the veteran was admitted to St. John's 
Regional Health Center in Springfield, Missouri with 
complaints of trouble swallowing.  An initial evaluation 
revealed an absence of pulmonary symptoms and parenchymal 
masses, and the initial impression was extrinsic esophageal 
compression causing dysphagia.  A subsequent mediastinoscopy 
revealed benign enlarged scarring of the mediastinal lymph 
nodes and probable extrinsic compression of the esophagus by 
an aberrant right retroesophageal right subclavian artery.  
Problems with dysphagia were noted to continue during 
hospitalization.  The veteran died at this facility on 
November [redacted], 1998. 

The report of the veteran's autopsy, from November 1998, 
indicates that the cause of his death was an overwhelming 
pulmonary infection superimposed on a background of chronic 
lung disease, with interstitial fibrosis and apparent 
bronchiectasis.  The histologic appearance of the lungs was 
noted to be most consistent with a bacterial infectious 
process.  While the etiology of the chronic lung disease 
could not be determined, partially due to the extensive 
supervening acute infections changes, it was noted to be 
possible that some portion of the chronic disease resulted 
from a granulomatous infection in the past.  The anomalous 
origin of the right subclavian artery was confirmed at 
postmortem examination but was not shown to cause an 
anatomically significant compression of the esophagus, even 
though it could have produced a "sensation" of dysphagia.  
There was no evidence of abnormal bleeding other than some 
mild soft tissue hemorrhaging around the jejunostomy site and 
no evidence that bleeding contributed to the veteran's death, 
"which was almost certainly due to respiratory failure in 
the setting of an overwhelming pulmonary infection."  The 
report of the autopsy contained no specific mention of any of 
the veteran's shell fragment wounds.

In a March 1999 statement, O. A. Mehaffy, M.D., who had 
treated the veteran for approximately 20 years, noted that 
his pre-death hospital admission was for dysphagia and 
difficulty swallowing and that "much consideration should be 
given to the fact that this patient did have shrapnel wounds 
in his neck."  Dr. Mehaffy further noted that "this problem 
was not evaluated thoroughly at the time of the autopsy."  

The veteran's claims file was reviewed by a VA doctor in May 
1999.  In an opinion from that date, this VA doctor noted 
that the evidence of record reflected that the illness 
leading to the veteran's death apparently began in the year 
prior to his death.  The VA doctor also noted that the 
autopsy report contained no information as to any foreign 
bodies in the left neck because, "in the absence of specific 
cause, the pathologist had no reason to open the left neck 
tissues to attempt to locate the foreign body."  
Furthermore, the VA doctor opined that the veteran had a 
chronic lung disorder, relatively asymptomatic; severe loss 
of physical resistance; and acute pneumonia due to aspiration 
of the mouth and throat contents during his last days.  In 
conclusion, the VA doctor found that the veteran's medical 
records failed to support "the claim that the effects of the 
service-connected shrapnel wound of the left neck can be 
related to the cause of his death."  

In this case, the evidence supporting the appellant's claim 
consists of Dr. Mehaffy's March 1993 statement and her own 
lay opinion.  However, the Board notes that the appellant has 
not been shown to possess the requisite medical training or 
expertise to render a diagnosis or a competent opinion as to 
medical causation.  As such, her lay opinion does not 
constitute competent medical evidence and is devoid of 
probative value.  See Routen v. Brown, 10 Vet. App. 183, 186 
(1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 
Vet. App. 195, 201 (1996); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).

As to Dr. Mehaffy's opinion, the Board is aware that this 
opinion suggests that the veteran's shell fragment wound of 
the neck may have played a causal role in his death.  
However, Dr. Mehaffy did not specify what exactly this role 
was; rather, Dr. Mehaffy suggested that the autopsy report 
was not sufficiently thorough.  Moreover, there is no 
indication that Dr. Mehaffy reviewed the medical records 
contained in the veteran's claims file.

By contrast, the VA doctor who rendered an unfavorable 
opinion as to the appellant's claim did review the claims 
file and supported his opinion with a complete and detailed 
rationale.  This doctor's determination that the veteran's 
shell fragment wound of the left neck did not play a causal 
role in producing his death is essentially consistent with 
the autopsy report, which makes no mention of this wound and, 
importantly, indicates that there was no internal bleeding of 
sufficient significance as to contribute to the veteran's 
death.  

The United States Court of Appeals of Veterans Claims (Court) 
has determined that it is the role of the Board to evaluate 
medical evidence and make determinations as to its relative 
probative value.  See Hayes v. Brown, 5 Vet. App. 60, 69 
(1993); Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992).  
In comparing the positive and negative evidence in a case, 
the Board may favor the opinion of one competent medical 
professional over that of another, so long as an adequate 
statement of reasons and bases is provided.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  Moreover, the Court has 
declined to adapt a "treating physician rule" under which a 
treating physician's opinion would presumptively be given 
greater weight than that of a VA examiner or another doctor.  
See Winsett v. West, 11 Vet. App. 420, 424-25 (1998).  As the 
Board finds that the VA doctor's statement is based on a more 
complete medical record and is more thoroughly detailed, the 
Board has attached more weight to that opinion than to the 
more favorable opinion of Dr. Mehaffy.

Overall, the preponderance of the evidence is against the 
appellant's claim for service connection for the cause of the 
veteran's death, and her claim must therefore be denied.  In 
reaching this determination, the Board acknowledges that the 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  However, that doctrine is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) 
(West 1991 & Supp. 2001). 


ORDER

The claim of entitlement to service connection for the cause 
of the veteran's death is denied.


		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals


 

